Citation Nr: 0803614	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 29, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder with 
psychotic features and impotence.

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD with major depressive 
disorder with psychotic features and impotence.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and V. A.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in January 2004, 
February 2004, and November 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In this case, a January 2004 DRO decision granted service 
connection for PTSD with major depressive disorder with 
psychotic features and impotence and assigned a 100 percent 
evaluation, effective November 30, 2000.  Thereafter, the 
veteran entered a notice of disagreement as to the assigned 
effective date.  As such, in February 2004, a rating decision 
denying entitlement to an earlier effective date was issued 
and the veteran thereafter perfected his appeal.  During the 
course of his appeal, a DRO decision granting an earlier 
effective date of February 29, 2000, was issued in January 
2005.  Thereafter, the veteran continued to express 
disagreement with the effective date and the issue remains 
before the Board for appellate review.

In connection with his appeal, the veteran and V.A. testified 
before a Decision Review Officer (DRO) at the RO in July 2004 
and before the undersigned Veterans Law Judge at a Board 
hearing held in Washington, DC, in March 2006; transcripts of 
both hearings are associated with the claims file.

In a decision dated in May 2006, the Board denied the appeal.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a joint motion to the Court, the 
parties requested that the Board decision be vacated and 
remanded; a September 2007 Court order granted the joint 
motion. 


FINDINGS OF FACT

1.  The veteran had perfected his appeal of the August 1982 
rating decision that initially denied entitlement to service 
connection for a chronic acquired psychiatric disorder, which 
was claimed as residuals of an Army experiment, to include 
nervousness and stress; diagnoses at that time were mixed 
personality disorder with depressed mood, alcohol abuse, and 
adjustment disorder. 

2.  PTSD with major depressive disorder with psychotic 
features and impotence was not present at the time of the 
August 1982 rating decision, or prior to February 2000. 

3.  A psychiatric disorder, other than PTSD with major 
depressive disorder with psychotic features and impotence, 
was first shown many years after service, and was not due to 
any in-service events including participation in chemical 
testing.  


CONCLUSIONS OF LAW

1.  The veteran timely perfected an appeal from a August 1982 
rating decision seeking service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.302, 20.303 (2007). 

2.  The requirements for an effective date prior to February 
29, 2000, for the grant of service connection for PTSD with 
major depressive disorder with psychotic features and 
impotence have not been met. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).

3.  An acquired psychiatric disability, other than PTSD with 
major depressive disorder with psychotic features and 
impotence, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

With respect to the earlier effective date claim, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this regard, once a decision has been made awarding 
service connection, a disability rating, and an effective 
date, § 5103(a) notice has served its purpose, as the claim 
has already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Nevertheless, in a letter dated in 
September 2005, the RO advised the claimant of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He has not alleged any prejudice 
resulting from timing of notice errors.  Thus, there is no 
evidence that any notification error affected the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

As to the service connection claim, the veteran was not 
provided any notice under the VCAA, as the claim was filed 
and developed in 1982.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In a letter dated in October 2002, the RO advised the 
claimant of the information necessary to substantiate his 
claim for service connection or an acquired psychiatric 
disability, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not explicitly told to provide any relevant evidence in 
his possession, he was informed of the specific types of 
evidence he could submit which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  These 
statements served to convey the information that he should 
provide any relevant information or evidence he possessed.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Although this letter applied to the claim filed in 2000, 
which eventually resulted in a grant of service connection 
for PTSD, this notice referred to an acquired psychiatric 
disability.  Moreover, when the prior Board decision 
addressing the earlier effective date was appealed to the 
Court, the Joint Motion filed by the parties did not identify 
any notice errors, or harm from lack of complete notice, 
although adjudication of the service connection issue 
appealed in 1982 was directed.  In addition, the veteran is 
now represented by counsel, and arguments from counsel, as 
well as the veteran's contentions, demonstrate actual 
knowledge of the requirements to establish service 
connection.  For these reasons, the Board finds that there 
was no prejudicial error in the notice error in this case, 
and notification errors did not affect the essential fairness 
of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Board also concludes that the duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have VA records and private records identified by the 
veteran.  All other potentially relevant evidence has been 
obtained, and he testified at an RO hearing and a Board 
hearing.  An examination is not warranted in connection with 
the earlier effective date claim, because the examination 
could not show evidence of the veteran's past disability, nor 
could it establish a prior claim.  With respect to the 
service connection claim, the duty to assist includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the post-service medical evidence is unusually 
comprehensive, with evaluations and psychological testing 
conducted on several occasions, such as in 1977, 1980, and 
1997.  Those evaluations were conducted contemporaneously 
with the symptoms reported at the time, while a current 
examination would be based on the historical record, and 
therefore less probative.  Moreover, the only medical 
evidence of a nexus is in the 2001 statement of Dr. Lammers, 
the veteran's family doctor, whose opinion was not supported 
by his own clinical records.  Thus, an examination is not 
needed, as there is sufficient competent medical evidence of 
record to make a decision on the claim.   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The veteran claims entitlement to an effective date earlier 
than February 29, 2000, for the grant of service connection 
for PTSD with major depressive disorder with psychotic 
features and impotence.  He contends that the effective date 
for service connection should go back to service, because he 
has suffered from the condition since that time.  In 
addition, he contends that declassified documents enabled him 
to prove his claim, and, therefore, the effective date should 
be based on the dates of these documents, prepared in 
service.  On remand, his representative also contends that 
the veteran's claim has been open since 1982, and that he was 
exhibiting manifestations of PTSD and depression at the time 
of the 1982 claim.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

A.  Appeal of 1982 rating decision

In June 1982, VA received the veteran's claim of entitlement 
to service connection for residuals of the experiment that he 
underwent at the U.S. Army Chemical Warfare Laboratories in 
Maryland.  He alleged that such testing caused depression, 
stress, hypertension, and nervous problems.

In an August 1982 rating decision, the RO denied entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  The RO noted that the veteran's service medical 
records were negative for the claimed condition.  The RO also 
observed that the veteran had been hospitalized in June 1977 
at Walter Reed Army Medical Center for a psychoactive agents 
follow-up study as he had participated in Army LSD testing at 
Edgewood Arsenal in Maryland in 1960.  Such record indicated 
that there was no evidence of psychiatric disease; however, 
the veteran had been consuming an excessive amount of 
alcohol.  Also of record at the time of the August 1982 
rating decision were treatment records from the Ann Arbor VA 
Medical Center that reflect hospitalization from November 
1980 to January 1981 and during May 1982.  The RO noted that 
such showed diagnoses of mixed personality disorder with 
depressed mood, alcohol abuse, and adjustment disorder.  
Records from June 1982 continued to reflect treatment for 
psychiatric complaints.  Based on the preceding evidence, the 
RO determined that a chronic acquired psychiatric disorder 
was not shown by the evidence of record.  Specifically, the 
RO noted that adjustment disorder was a transitory 
disturbance that eventually remits and personality disorder 
was not a condition for which compensation may be paid.  (One 
of the signatories to the rating decision was a medical 
doctor.)  Also, the RO determined that alcohol abuse was the 
result of the veteran's own willful misconduct.  As such, the 
RO denied service connection for a chronic acquired 
psychiatric disorder, history of adjustment disorder, mixed 
personality disorder with depressed mood, and alcohol abuse.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2007).

As indicated previously, the rating decision that denied 
service connection for a chronic acquired psychiatric 
disorder was issued in August 1982.  At such time, the 
veteran was notified of the decision and his appellate 
rights.  Thereafter, he submitted a notice of disagreement in 
October 1982 and a statement of the case was issued in 
November 1982.  The cover letter sent with the statement of 
the case advised the veteran that his argument or 
"substantive appeal" should be set out on the attached VA 
Form 1-9, to include what benefit he wanted, what facts in 
the statement he disagreed with, and any error he believed VA 
made in applying the law.  The veteran was further informed 
that, when the form was returned, his case would be sent to 
the Board for a decision.  In December 1982, the veteran 
submitted a statement indicating that he wished to file a 
"counter claim" for a disability due to LSD testing while in 
the Army that caused a personality disorder, depression, 
terror dreams, and mental fatigue.  The RO replied in a 
December 1982 letter and was informed that, if he wished to 
appeal the denial of his claim for service-connected 
disability, he should complete the appeal on the enclosed VA 
Form 1-9.

In January 1983, the veteran submitted a statement indicating 
that he wished to request reconsideration of his claim of 
entitlement to service connection for residual conditions due 
to an LSD research program conducted in 1960.  He indicated 
that he had depression, flashbacks, memory loss, blackouts, 
anxiety, nightmares, alcohol abuse, headaches, tinnitus, 
transient impotence, bronchitis, and temper tantrums.  In 
support of his statement, he submitted documents from the 
Walter Reed Army Medical Center documenting the results of an 
LSD Follow-Up Study Report dated in October 1980.  As such, a 
supplemental statement of the case was issued in June 1983.  
The cover letter indicated that a VA Form 1-9, which had been 
provided to the veteran with the statement of the case, had 
not yet been received.  The veteran was again advised that a 
substantive appeal, or its equivalent in correspondence, must 
be received before his case could be prepared for Board 
consideration.  The cover letter informed the veteran that, 
if neither a substantive appeal, nor a request for an 
extension of a time limit, was received within 30 days, the 
RO would assume that he did not wish to complete his appeal 
and his records would be closed.

In August 1983, the veteran submitted a statement indicating 
that he wished to file an amended claim for service 
connection of residuals of an LSD experimental program.  In 
support of such claim, the veteran submitted VA treatment 
records dated in July 1982 and August 1982.  A handwritten 
note in the corner of the treatment records, dated in 
November 1983, states, in essence, that no rating board 
action was necessary as the outpatient treatment records did 
not show a current disability and did not show a relationship 
to service.

It appears that the RO did not construe the veteran's 
December 1982, January 1983, or August 1983 statements as a 
substantive appeal.  However, VA regulations, as in effect at 
the time the veteran submitted all three statements, provided 
that VA Form 1-9 or its equivalent in correspondence from a 
claimant or his representative following the furnishing of a 
statement of the case will constitute a substantive appeal.  
The appeal should set out specific allegations of error of 
fact or law.  Such allegations shall be construed in a 
liberal manner in determining their adequacy, with 
consideration of the technicalities involved.  To the extent 
feasible, allegations should be related to specific items in 
the statement of the case. See 38 C.F.R. § 19.116 (1982) [38 
C.F.R. § 20.202 (2007)].  Therefore, the Board construes the 
veteran's December 1982, January 1983, and August 1983 
statements liberally and finds that any could reasonably be 
construed as a timely substantive appeal, as all were 
received within one year of the issuance of the August 1982 
rating decision.

The Board finds that the veteran had perfected his appeal of 
the August 1982 rating decision that initially denied 
entitlement to service connection for a chronic acquired 
psychiatric disorder, which was claimed as residuals of an 
Army experiment, to include nervousness and stress. 

B.  PTSD Claim

Thus, it must next be determined whether that appeal 
encompassed the disability for which service connection was 
granted in 2004, i.e., PTSD with major depressive disorder 
with psychotic features and impotence.  

In this regard, the Federal Circuit Court has held that "a 
claim based on a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  In concluding that "a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
been previously considered," the Federal Circuit Court 
specifically rejected the application of 38 C.F.R. § 4.125, 
reasoning that "[a] claim that could not have been 
adjudicated prior to the original notice of disagreement 
because all or a significant element of that claim had not 
yet been diagnosed, is a new claim although both the new and 
the prior diagnosis relate to mental disorders."  Id., at 
401-402.  

Evidence of record includes a letter of commendation and 
certificate showing the veteran's participation in a Medical 
Research Volunteer Program in the Army Chemical Warfare 
Laboratories from February 4 to 29, 1960.  Other evidence 
from the military shows that he participated in LSD testing 
during this time period.  Also of record is an "LSD Follow-
Up Study Report" issued by the U.S. Army Medical Department, 
in October 1980.  According to the summary, while LSD could 
not be identified conclusively as the causative agent where 
abnormalities were present, complaints should be considered 
on a case by case basis.  

As to the medical evidence, there is no contemporaneous 
record of any abnormal psychiatric symptoms or complaints 
prior to 1980.  Service medical records do not show any 
psychiatric complaints or abnormalities.  VA hospitalizations 
in 1969, 1973, and 1974, as well as a VA examination in April 
1970, were silent as to psychiatric factors.  Family 
treatment records from G. Lammers, M.D., dated beginning in 
November 1961 do not show any psychiatric complaints or 
abnormal findings pertaining to the veteran during this time 
period.   

In June 1977, the veteran was hospitalized at Walter Reed 
Army Medical Center for a follow-up study to determine 
whether he had any effects from the LSD testing he underwent 
in 1960.  A complete physical and psychiatric work-up 
disclosed, as pertinent to this appeal, that the veteran 
consumed an excessive amount of alcohol.  On the medical 
history, the veteran said he had had a back operation about 
four years earlier, and that he had "not been the same 
person" since then, by which he reportedly meant that he had 
been increasingly irritable and more prone to fits of temper.  
Although the general medical examination reported that he 
performed calculations poorly, and had excessive somatic 
concerns, specific mental status examination did not reveal 
any abnormalities, and calculations were normal.  The 
conclusion was that psychiatric consultation revealed no 
evidence of psychiatric disease.  Diagnoses included habitual 
excessive drinking, manifested by daily intake of at least 
one six-pack of beer, with stress noted to be employment and 
family difficulties.  A battery of psychological tests was 
conducted, and in October 1977, the veteran was notified that 
psychological tests had all been normal.  

Treatment records from the Ann Arbor VA Medical Center show 
that the veteran was hospitalized from November 1980 to 
January 1981, precipitated by severe emotional and physical 
distress from a stressful, harassing work situation.  He also 
had problems related to his family.  Psychological testing 
was undertaken.  Preliminary interpretation suggested thought 
disorder and psychotic thinking, however, clinically, he 
continued to show no overt signs of thought disorder or 
psychotic behavior, except for his externalization and 
paranoia.  During the hospitalization he was noted to be 
preoccupied with uncertainty over the effects of his 
participation in the Army drug testing program for which he 
had volunteered in service.  A detailed social work 
evaluation noted that the veteran had depressed moods with 
suicidal ideation linked to a fear of an inability to 
adequately manage his environmental influences.  
Psychological testing revealed he suffered from severe 
anxiety to which he responded with compulsive efforts to 
control his environment.  His irrational patterns showed 
disturbed, anxious, paranoid, and psychotic characteristics.  
He had characteristics of a borderline personality disorder 
with paranoid traits.  He had a weak sense of self and self 
boundaries.  Psycho-social stresses were severe, particularly 
the extended loss of employment and difficulty in finding a 
job in the area.  The final diagnosis was "mixed personality 
disorder with depressed mood, alcohol abuse."  Outpatient 
follow-up over the next two months noted continued concerns 
with his job, family, physical complaints, and his feelings 
of vulnerability about the drug testing program, which he 
felt made him less of a person.  

He was again hospitalized in May 1982, complaining of 
increased depressed mood, insomnia, loss of appetite, and 
decreased libido over the past three weeks.  He felt these 
were related to several environmental precipitants which 
included his wife's increased nervousness, the incarceration 
of his son, and increased stress at work where he had been 
putting in 7 days a week with overtime.  The final diagnosis 
was adjustment disorder.  

These records, as well as outpatient records from June to 
August 1982 show that the veteran had a number of family and 
job-related stressors, and also that he related many of his 
current problems to LSD.  A June 1982 outpatient record noted 
that the veteran was also upset about LSD and drug 
experiments he participated in the early 1960's.  The veteran 
felt some of his current problems may be due to that.  The 
assessment was stress at work from long hours and social 
pressure, related to abuse from peers and supervisors due to 
job limitations caused by a back condition.  He got caught up 
with his drug experiment issue each time he was in crisis.  
It became a deneurosensory agent and an explanation for his 
current problems.  He was searching for more information to 
understand exactly what drugs he received.  "This in turn 
could be evidence for a SC claim," the therapist observed.  
A closing session dated in August 1982 noted that the veteran 
was currently laid off from his job.  He did not have any 
major issues to continue to discuss in therapy.  It was noted 
that his current life-long goal was to expose the drug 
experimentation.  He said he felt used by the service and 
thrown away.  

After this, there is a gap of 14 years, during which the only 
contemporaneous mention of a psychiatric symptom was a June 
1989 report in Dr. Lammers' records, showing that complained 
of acute anxiety, for which he was given Valium.  

In September and October 1997, Dr. Lammers noted that the 
veteran was depressed.  The veteran said that a certain 
doctor had "destroyed [his] life."  He expressed suicidal 
ideation, and, based on Dr. Lammers' recommendation, he was 
hospitalized in October 1997.  

Records from P. Doukides, M.D., show that in October 1997, 
the veteran was hospitalized in Toledo Hospital, after 
expressing suicidal ideation.  He was afraid that he was 
going to lose his job.  He had been treated in the past by 
Dr. Doukides, as well as his family doctor, with 
antidepressants.  Dr. Lammers had prescribed Paxil about 2-3 
months earlier, while Dr. Doukides had prescribed Zoloft a 
couple of years ago.  The veteran said that 20 years ago, he 
had been treated at a VA Hospital for depression and 
alcoholism.  He had been working at his job as a tool and die 
maker for about 20 to 22 years.

It was also noted that he said he had been given LSD in 
service, and exposed to some chemical agent in a gas chamber.  
More recently, the veteran had been overworked, frustrated 
and depressed.  His wife was ill, and his youngest son had 
cancer, and was now unable to work.  The diagnosis was major 
depressive episode, recurrent, severe, with suicidal and 
homicidal thoughts, and rule out personality disorder.  

A psychological evaluation in December 1997 by E. Nicely, 
Ph.D., concluded that the veteran was a seriously distressed 
individual who was disturbed by perceived threats by others.  
His defenses were inadequate and ineffective.  He was angry, 
depressed, vulnerable to perceived slights from others, 
blamed others for his misfortune, and appeared sullen, anti-
social, and rebellious.  He was unlikely to take 
responsibility for his actions and feelings.  The diagnosis 
was major depression.  The veteran's reported history of LSD 
and gas testing was noted in the report.  

In February 2000, the veteran filed a claim for residuals of 
exposure to LSD, nerve gas, and possibly Agent Orange.  

In connection with his claim, several statements from the 
veteran's family doctor, Dr. Lammers, were received.  Dr. 
Lammers wrote, in July 2001, that he started seeing the 
veteran in July 1961 for depression, anxiety, and various 
irrational behavioral traits.  He acted rebellious against 
any authority figure and family.  He had been unable to 
perform his job and had had more than 30 jobs in that time.  
Dr. Lammers felt that the experimental drugs issued in 
Medical Corps contributed to this.  Statements submitted by 
Dr. Lammers in March 2001 and August 2003 indicate that the 
veteran had PTSD as a result of experimental drugs provided 
to him during his military service.

In February 2003, the veteran underwent a VA examination.  On 
mental status examination, the veteran appeared sullen, and 
his main affect was of irritation or anger, which was 
congruent with thought content.  The examiner concluded that 
there was not enough evidence to conclude that his 
difficulties were directly related to his medical volunteer 
activities.  This was based on his history of steady 
employment for 22 years until retirement; multiple 
hospitalizations and psychological tests which did not link 
any symptoms to LSD experiences, but rather to depression and 
anxiety that occurred many years after service; and the 
absence of any record in the service medical records of 
difficulties after the volunteer experimentation.  The 
examiner diagnosed major depressive disorder, and alcohol 
abuse in remission.  

In October 2003, another VA examination was conducted.  The 
examiner concluded that the veteran demonstrated symptoms of 
non-combat PTSD.  There was evidence that he volunteered as 
chemical warfare research subject, and that this involvement 
changed his personality.  He reacted to this traumatic 
experience of changed self with horror, and reacted with 
horror to the fact that these changes in his personality took 
place without his knowledge or control.  He re-experienced 
these traumatic situations via nightmares, and he experienced 
deluded ideas about repeating the trauma.  He isolated 
himself by severe withdrawal from any experience that might 
result in loss of control.  He had a markedly diminished 
interest in activities, he was emotionally withdrawn, and 
lacked affect.  He had difficult falling asleep or staying 
asleep.  He felt a need to return to alcohol use when faced 
with stimuli that suggest a possible repetition of the 
trauma, such as the anticipation of coming to an examination 
in a government agency that might question his conception of 
life events.  The examiner concluded that he had non-combat 
PTSD, and major depressive disorder, recurrent, with 
psychotic features.  The examiner stated that the major 
stressor of his PTSD was his reaction to having been a 
research subject that exposed him to substances, both 
poisonous and mind altering, as well as his reaction to the 
realization that he was not in control of the personality 
change that resulted from the exposure.  

Thus, a diagnosis of PTSD was not indicated until Dr. 
Lammers' statement in 2001.  A VA examination in October 2003 
confirmed a diagnosis of PTSD.  Despite the history in the 
medical records of the veteran's concern about his 
participation in those studies, none of the health care 
providers causally linked his psychiatric disability with the 
symptoms, nor did they diagnose PTSD.  In other words, the 
salient facts were before the treatment providers, but they 
did not result in a conclusion that PTSD was present, or that 
the experiments were causally related to the veteran's 
psychiatric problems at the time.  While issues involving 
loss of control were noted, they were not attributed to his 
in-service experiences.  There was no evidence of a change in 
personality due to the chemical experiments.  In view of 
these factors, the Board finds that PTSD was a new diagnosis, 
not present at the time of the 1982 appeal, and, hence, 
unrelated to that appeal.  The claim for service connection 
for a psychiatric disability diagnosed as PTSD with major 
depressive disorder with psychotic features and impotence was 
received in February 2000, and service connection for the 
disability has been made effective the date of receipt of 
that claim.  An effective date earlier than the date of claim 
may not be granted.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).

However, even if the initial claim included PTSD, the 
effective date cannot be earlier than the date entitlement 
arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  Without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Since 
PTSD was not shown until after the February 2000 (the current 
effective date), an earlier effective date on that basis 
would not be warranted.  In this regard, PTSD, as post-
traumatic stress neurosis, was first identified as a separate 
disability warranting its own diagnostic code for VA purposes 
in 1980, before the hospitalizations and treatment records in 
this case.  See 45 FR 26327 (April 18, 1980).  Although in 
its initial conception, PTSD required a life-threatening 
stressor, there was no medical evidence attributing any 
psychiatric condition to the in-service chemical testing 
prior to the current February 2000 effective date.  

The Board notes that the veteran and his representative have 
argued that an earlier effective date is warranted as the 
documents which would help substantiate the veteran's service 
connection claim, namely reports made contemporaneously with 
the in-service experiments detailing the types of substances 
tested, were not available to the veteran as such were 
classified by the government.  

38 C.F.R. § 3.156(c) provides that "at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim."  38 C.F.R. § 3.156(c).  Such "relevant 
official service department records" include, but are not 
limited to service records that are related to a claimed in-
service event, injury, or disease and declassified records 
that could not have been obtained because the records were 
classified when VA decided the claim.  Id.

Additional declassified information showed that the veteran 
had been given 2 PAM chloride on February 25, 1960.  Another 
test involved exposure to GB Vapor (Sarin).  In 2000, the 
veteran was asked to participate in a telephone survey to 
determine the heath status of veterans who had participated 
in the chemical experiments conducted from 1955 to 1975.  A 
report of this survey, published in Military Medicine, Vol 
168, March 2003, found that except for some attention and 
sleep problems, there were no statistically significant 
differences in psychological effects of exposure to chemical 
agents such as Sarin, PAM chloride, and LSD.  

However, the evidence pertaining to the LSD studies, was 
available.  In general, the veteran's complaints pertained to 
the LSD testing, although in December 1997, there is 
reference to his mention of gas testing.  The question at 
issue in the PTSD claim involves whether the veteran has a 
psychiatric disability resulting from his reaction to the 
tests as a stressor, and not whether the tests themselves 
actually directly caused psychiatric impairment.  Thus, the 
evidence of psychiatric evaluations during the time period is 
more important than the evidence documenting the exposure to 
chemicals, in addition to LSD.  However, evidence showing 
that he participated in experiments conducted by the Army 
Chemical Warfare Laboratories was of record.  Had the claim 
been denied because of a lack of evidence showing the 
veteran's participation in chemical experiments, the 
classified documents may have been relevant for purposes of 
verifying the exposure, but this situation was not present.  
Prior to February 2000, there was no evidence of a diagnosis 
of PTSD with major depressive disorder with psychotic 
features, or relating such current diagnosis to his in-
service participation in the chemical warfare testing 
program.  

As noted above, the effective date of service connection is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  For the foregoing reasons, the Board 
finds that the veteran did not file a claim for PTSD with 
major depressive disorder with psychotic features and 
impotence prior to February 2000, nor was PTSD with major 
depressive disorder with psychotic features and impotence 
present prior to February 2000.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service connection

As discussed above, the Board has found that the appeal of 
the August 1982 rating decision denying service connection 
for an acquired psychiatric disorder was perfected.  In view 
of this determination, the Court remand also directed that 
the Board consider whether service connection is warranted 
for the conditions present in 1982 as a separate psychiatric 
disability other than PTSD.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including psychoses, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As set forth in detail above, for a period of 25 days while 
on active duty in 1960, the veteran participated on a 
voluntary basis in tests conducted in conjunction with Army 
Chemical Warfare studies.  He was exposed on one occasion to 
Sarin gas; on another occasion, given PAM Chloride orally, 
and he also was given LSD.  Service medical records do not 
show any psychiatric impairment or complaints, nor is there 
any contemporaneous record of any abnormal psychiatric 
symptoms or complaints prior to 1980.  Indeed, a June 1977 
follow-up evaluation, specifically for the purpose of 
determining whether he had any effects from the LSD testing 
he underwent in 1960, found no psychiatric impairment, 
although it was noted that the veteran drank too much.  At 
that time, he did not relate any problems to the in-service 
testing.  He did attribute increasing irritability and fits 
of temper to a back operation about four years earlier.  This 
comprehensive evaluation, which included a battery of 
psychological tests, all of which were normal, is 
considerable evidence which weighs against the claim, 
particularly when considered together with the absence of any 
hint of psychiatric impairment prior to that date.  

A psychiatric disorder was first shown after service, 
according to the record, in 1980.  Again, the veteran was 
comprehensively evaluated, and, although at this time, he was 
noted to be preoccupied with uncertainty over the effects of 
his participation in the Army drug testing program for which 
he had volunteered in service, no psychiatric disorder was 
linked to this experience.  The hospitalization had been 
precipitated by severe emotional and physical distress from a 
stressful, harassing work situation, as well as family 
problems.  The final diagnosis was "mixed personality 
disorder with depressed mood, alcohol abuse."  Personality 
disorders, as such, are not disabilities for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§ 3.303(c).  Alcohol abuse may only be service-connected if 
secondary to a service-connected disability.  See 38 C.F.R. § 
3.301.  

To the extent the depressed mood may reflect a superimposed 
acquired disability, it was not linked to any events which 
occurred in service.  Subsequent records dated through August 
1982 continue to show that the veteran had a number of 
significant family and job-related stressors, and also that 
he related many of his current problems to LSD.  However, the 
medical evidence did not attribute any psychiatric condition 
to this or any other in-service event.  

From August 1982 to September 1997, there is a gap of 15 
years, during which the only contemporaneous mention of a 
psychiatric symptom was a June 1989 report in Dr. Lammers' 
records, showing that the veteran complained of acute 
anxiety, for which he was given Valium.  

A hospitalization in October 1997 and a psychological 
evaluation in December 1997 also, while noting the veteran's 
history of chemical exposure, did not attribute the veteran's 
psychiatric condition, diagnosed as major depression, to that 
exposure.  A VA examination in February 2003 found that the 
veteran's psychiatric disability, diagnosed as major 
depressive disorder, and alcohol abuse in remission was not 
due to the in-service tests.  

The evidence potentially in the veteran's favor includes Dr. 
Lammers' statements dated in 2001 and 2003, attributing the 
veteran's psychiatric condition to service.  However, Dr. 
Lammers' own treatment records do not support his statement 
that he has treated the veteran since 1961 for psychiatric 
problems, due to service.  As discussed above, before 1997, 
only one notation, of acute anxiety in 1989, was shown.  To 
the extent Dr. Lammers was relying on recollection, the 
probative value is less than the contemporaneous records, 
both his own and the other medical records.  To the extent he 
was relying on the veteran's history, the Board is not 
obliged to accept an opinion based on inaccurate medical 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In June 1982, a VA therapist noted that the veteran was 
searching for more information to understand exactly what 
drugs he received, which "in turn could be evidence for a SC 
claim."  An explicit connection to service was not made, and 
this somewhat ambiguous statement, even construed as allowing 
for a possibility of service connection, is outweighed by the 
more definite, negative evidence of record.  

In addition, the VA examination in October 2003 resulted in a 
conclusion that PTSD with major depressive disorder with 
psychotic features and impotence was due to the in-service 
stressor.  However, this was based on a history that the 
veteran had personality changes immediately after the 
exposure.  The only possible source of this information is 
the veteran's statements, as even Dr. Lammers did not begin 
treating the veteran until 1961, after service, and service 
medical records do not show any psychiatric abnormalities.  
Even assuming that the examiner's opinion was based on 
matters within the veteran's competence, i.e., his 
description of symptoms, rather than a statement that his 
personality changed, his recollections of events that 
occurred beginning more than 40 years prior to the 
examination are less probative than the contemporaneous 
evidence, which does not show any abnormal psychiatric 
symptoms until 1980, nearly 20 years after service.  In this 
regard, the veteran himself, in 1977, complained of 
irritability and temper problems, which he attributed to back 
surgery four years earlier.  Although he was found at this 
time to have no psychiatric impairment, the veteran's history 
at that time is not consistent with the presence of 
psychiatric problems beginning in service.  Finally, the VA 
examiner's nexus opinion solely addressed PTSD.  While he 
reported a diagnosis of depression with psychotic features, 
he did not provide any link to service other than the implied 
connection to PTSD.  

The evidence shows that the psychiatric disorders present at 
the time the claim was denied in 1982 were diagnosed as 
adjustment disorder, which has not been shown to be chronic, 
and a personality disorder and alcohol abuse, which are not 
subject to service connection.  In 1997, major depression was 
diagnosed; unlike PTSD, the veteran's original claim in 1982 
included depression.  However, major depression, separate 
from PTSD, has not been medically attributed to service.  
This lapse of many years between the appellant's separation 
from service and the first treatment for the claimed disorder 
is evidence against the claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this case, there 
is not only a lapse, but an extensive evaluation in 1977 
found no psychiatric disorder present.  

Further, for reasons discussed more thoroughly in the "Duty 
to Assist" section, above, an additional examination is not 
warranted.  The preponderance of the evidence establishes 
that an acquired psychiatric disorder, other than PTSD with 
major depressive disorder with psychotic features and 
impotence, was not present in service, or due to in-service 
chemical testing.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

ORDER

An effective date earlier than February 29, 2000, for the 
grant of service connection for PTSD with major depressive 
disorder with psychotic features and impotence is denied.

Service connection for an acquired psychiatric disability, 
other than PTSD with major depressive disorder with psychotic 
features and impotence, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


